       Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 1 of 40



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

BILL JONES et al., on behalf of themselves             CIVIL ACTION
and all others similarly situated,
                                                       NO. 17-8817
                                Plaintiffs,
         vs.                                           JUDGE ZAINEY

NEW ORLEANS REGIONAL PHYSICIAN                         MAGISTRATE JUDGE DOUGLAS
HOSPITAL ORGANIZATION, INC., DBA
PEOPLES HEALTH NETWORK,

                                Defendant.

       MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

MAY IT PLEASE THE COURT:

         For the following reasons, the Court should dismiss Plaintiffs’ Fair Labor Standards Act

(“FLSA”) claims and Jones’ Louisiana Wage Payment Act (“LWPA”) claim or, alternatively,

find that (1) the FLSA’s two-year statute of limitations applies, (2) Plaintiffs cannot recover

liquidated damages; and (3) the fluctuating workweek method is appropriate to compute

Plaintiffs’ damages.

  I.     UNDISPUTED FACTS MATERIAL TO THIS MOTION.

               a. The nature of Peoples Health’s business.

         New Orleans Regional Physician Hospital Organization, Inc. d/b/a Peoples Health

Network (“Peoples Health”) is a managed care company. Thompson at ¶4. It offers an

insurance product to individuals eligible for Medicare, known as a Medicare Advantage plan. Id.

It administers the plan pursuant to a contract with the Center for Medicare and Medicaid

Services (“CMS”). Id.

         Peoples Health members receive healthcare and prescription drug benefits. Id. at ¶5.

When members receive covered healthcare services, Peoples Health is obligated to pay the
        Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 2 of 40



providers for those services. Id. When members fill prescriptions for drugs covered by its plan,

Peoples Health is obligated to pay the pharmacy for those drugs and then determine its

entitlement to compensation from CMS for that prescription drug event. Id. To do business,

Peoples Health must have a network of providers who are qualified and willing to provide

healthcare services to its members. Id. at ¶6.

               b. The Network Development Department.

           Within Peoples Health, there is a Network Development Department responsible for

establishing and maintaining a network of healthcare providers to deliver services to Peoples

Health’s members and employees, including physicians and hospitals, as well as providers of

ancillary services, such as transportation, home healthcare, physical therapy, and the like. Id. at

¶14; Romero 31:5-11; Branch 26:16-27:6. In the Network Development Department, there are

sub-departments, including Provider Contracting and Operations. Thompson at ¶15 and Ex. A1.

           Plaintiffs Bill Jones, Melissa Breaux, Ivette Perez, and Nan Nicole Crowder worked in

Provider Contracting and were responsible for contracting with physicians and hospital-based

providers who wished to join Peoples Health’s network. Id. at ¶18a. Plaintiff Connie Hall1

works in Provider Contracting as the Manager of Ancillary Contracting, and is responsible for

contracting with ancillary service providers and supervising others to do so. Id. at ¶18b.

Plaintiff Jennifer Branch worked in Operations as an Operations Specialist and was responsible

for working on various projects designed to improve operational processes and efficiencies. Id.

at ¶18c.

               c. The Pharmacy Department.

           Peoples Health’s Pharmacy Department is responsible for, among other things, ensuring

that Peoples Health pays pharmacies when members fill prescriptions and determining whether

1
    Connie Hall also goes by the name Connie Rodi.

                                                     2
     Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 3 of 40



Peoples Health is entitled to compensation for those prescription drug events. Id. at ¶19. Within

the Pharmacy Department, there are two sub-departments: Pharmacy Operations and Clinical

Pharmacy Services. Id. at ¶20. The only plaintiff to work in the Pharmacy Department was

Laura Romero. Id. at ¶21. At all times relevant to this lawsuit, she worked as the Pharmacy Part

D Specialist in Pharmacy Operations and reported to Sean Kennedy, the Director of Pharmacy

Operations. Id.

               d. The Human Resources Department.

        Before UnitedHealthcare, Inc. (“UHC”) acquired ownership of Peoples Health in 2018,2

Peoples Health had a Human Resources department (“HR Department”) that, among other

things, was responsible for classifying each job position in the company as either exempt or non-

exempt from the FLSA’s overtime requirements. Id. at ¶24. To do so, it reviewed employee job

descriptions to determine whether an employee’s job duties and compensation qualified him or

her for an FLSA exemption. Id. Because Peoples Health used employee job descriptions to

classify positions, it took steps to ensure that those job descriptions accurately described

employees’ job duties. Specifically, as part of the annual performance evaluation process,

employees received copies of their job descriptions and were asked to make the following

attestation:




Id. at ¶25.



2
 UnitedHealthcare, Inc. acquired ownership of Peoples Health in 2018. Thompson at ¶8. However, Peoples Health
classified all Plaintiffs as exempt from the FLSA’s overtime requirements before the acquisition.

                                                      3
      Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 4 of 40



        To attempt to ensure that Peoples Health’s managers and employees complied with the

requirement that they review and make any necessary changes to employee job descriptions,

Peoples Health maintained a written Performance Appraisal Process policy setting forth this

requirement, trained managers regarding the policy, and communicated with managers and

employees about the policy. Id. at ¶26 and Ex. A6.

        In addition to considering whether there was a need to change an employee’s exempt

status when he or she reported a change in job duties or a need to revise a job description,

Peoples Health considered whether such a change was warranted when employees were

transferred from position to position and promoted. Id. at ¶27. For instance, Peoples Health

initially classified Branch and Romero as non-exempt, but changed their status to exempt when it

promoted them. Id.

        The HR Department also maintained and sought to ensure compliance with Workforce

Classifications, Timekeeping, and Overtime policies, which were made available to Peoples

Health’s employees and, among other things, explained that Peoples Health would pay exempt

employees on a salary basis; they would not receive overtime pay; and generally they would

“receive the same weekly salary regardless of hours worked.” Id. at ¶23 and Exs. A4, A7, and

A8.

           e. Plaintiffs’ job duties and classifications.

        At all times relevant to this lawsuit, Peoples Health paid Plaintiffs on a salary basis of

more than $445 per week and classified them as exempt. Id. at ¶37. Consistent with Peoples

Health’s policies, a number of the plaintiffs admitted they understood that Peoples Health would

pay them the same fixed amount each week regardless of the number of hours they worked. Hall




                                                  4
     Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 5 of 40



21:6-11, 21:21-22:2, 53:5-21;3 Perez 15:8-15;4 Breaux 18:6-13. Peoples Health’s HR

Department has no record of Plaintiffs ever complaining that it misclassified them or failed to

pay them overtime before they filed this lawsuit. Thompson at ¶38. A description of each of the

plaintiff’s primary job duties is below.

                       i. The Contracting Specialists: Jones, Breaux, Perez and Crowder.

        Jones, Breaux, Perez, and Crowder all worked as Contracting Specialists and earned

between $56,000 and $67,000 per year.5 Thompson at ¶37. In moving to conditionally certify

this case as a collective action, Jones explained that “he performed the same or similar jobs as

the other individuals who held the position of Contracting Specialist.” Doc. 28-1 at p. 4. The

only difference he identified was that he “focused on hospitals, rather than other groups like

individual physicians, physicians’ assistants, or pharmacies.” Id.

        As the record evidence shows, Peoples Health hired Jones in 2013 to work as a

Contracting Specialist recruiting hospital-based physicians who worked in emergency medicine,

radiology, anesthesiology, and pathology (known as “ERAP” providers) to join its network.

Jones I 18:24-20; 46:19-15. Jones remained employed by Peoples Health until May 10, 2017

and during his entire tenure with the company, his job duties remained generally the same. Jones

I 48:24-49:9. In his discovery responses, Jones described his primary duties as a Contracting

Specialist as follows:

3
  Hall testified that she understood at the time Peoples Health promoted her to Sr. Ancillary Contracting Specialist
that her “salary was to compensate [her] for all the hours that [she] worked in any week.” Hall 53:8-11. She also
admitted understanding that she was “not going to be paid extra money if [she] had to work more than 40 hours a
week when [she was] promoted to this senior ancillary contracting position.” Hall 53:1521.
4
  In her deposition, Perez testified that “Exempt is, I mean, salary. You work hours. Like a certain number. It
doesn’t matter how many hours you work. You are going to get paid the same.” Perez 15:8-11. She admitted when
Peoples Health hired her, she “understood that was going to be the deal” and that she was “going to receive the same
amount of money each week regardless of how many hours [she] worked.” Id. 15:17-25.
5
  On the day they separated from employment with Peoples Health (or in Nicole Crowder’s case, United Health),
Bill Jones was earning an annual salary of $64,567.42; Melissa Breaux was earning an annual salary of $56,446.27;
Ivette Perez was earning an annual salary of $65,033.85; and Nicole Crowder was earning an annual salary of
$67,204.80. Thompson at ¶37.

                                                         5
     Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 6 of 40



       As a Contracting Specialist, Jones was a contractor for hospital based ERAPS and
       identified and contacted physicians and physician groups and established
       relationships in order to facilitate the contracting process in accordance with
       departmental policies and procedures, was responsible for updating ProviderTrak,
       and participated in special projects (service area expansions). The Contracting
       Specialist duties are considered office or non-manual work. Jones Disc. at Int. 8.

       As Jones testified, it was his “job to come in and build that network [the ERAP network]

throughout the company.” Jones II 35:21-36:13. When describing his day-to-day

responsibilities, Jones explained that he would research to identify hospitals that might want to

become contracted Peoples Health’s network providers and then reach out to them to discuss the

opportunity. Jones II 46:12-47:20. When the “situation dictated,” he “would make

arrangements to meet with people to try to build a relationship, you know, to educate them, be

able to build a relationship to allow me to even gain access a lot of times to the right people to

explain Peoples Health to them and why it mattered to us for them to join it.” Id. 51:5-11. Once

a provider expressed interest in joining the network, someone other than Jones would prepare a

contract and he would facilitate the communications with the provider to have it executed. Jones

II 51:13-24; Jones I 59:2-70:25.

       As Jones explained his role contracting with ERAPs in particular:

               This was new to Peoples Health. They had never, at least to this degree,
       put anyone in the position to contract those physicians full time. I think they had
       somebody very briefly, who I don’t think did much.
               So I did that. And I came in and built the entire network and the
       hospital providers with few exceptions.
               Breaking down the numbers of them and the list by hospital, almost every
       one of them, I contracted myself. I found them, I built the relationships, and
       I got them to contract with Peoples Health. Jones II 52:21-53:8. [Emphasis
       added.]

Jones explained that often providers were not initially interested in contracting with Peoples

Health, but he did not take “no” for an answer. Instead, he worked to build a relationship with

them until he could secure their agreement. As Jones explained:

                                                  6
      Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 7 of 40



         I would – it was my job to contract with them. And I would – I mean, you don’t
         stop when you hear “No,” or nothing gets done. So I would continue to work
         with them to build a relationship. Jones II 55:13-17.

         In connection with one of his annual performance evaluations, Jones prepared a

document intended to “reflect that [he] was working and doing what [he] considered to be [his]

job” and to describe what he had been doing that he thought warranted a pay raise. Jones I

150:16-152:10 and Ex. 11. Among other things, Jones wrote that he had:

    •    “[E]stablished a relationship with Internal Medicine provider Eric Melancon, MD,
         in Morgan City, LA” and that he was “able to successfully negotiate an agreement
         bringing him into Peoples Health Network.” Jones at Ex. 11. Jones explained
         that he did this through “thoughtful well-planned strategy, the ability to rapidly
         build strong relationships and by establishing credibility and trust with Dr.
         Melancon” and others. Id. [Emphasis added.]
    •    Established Children’s Hospital as an in-network provider after three years of
         work on that initiative. Jones wrote that he achieved this through “successfully
         build[ing] relationship and communications.” Id.
    •    Successfully contracted with the Schumacher Group “after three years of very
         intense determination and with extreme focus and dedication…” Id.

         Jones described his job similarly in his annual self-evaluations, the content of which he

acknowledges is accurate. Jones I 152:11:153:12 and Ex. 12, 162:4-12 and Ex. 14, and 165:13-

169:5 and Ex. 17, and 169:19-171:12 and Ex. 19.6

         Jones also described the process that he, and other Contracting Specialists, would follow

to identify and contract with providers. Jones I 59:2-68:22. It involved: identifying a provider;

researching them; contacting them; obtaining a verbal sign of interest; sending them a proposed

contract; obtaining written confirmation of their interest; preparing materials for Peoples

Health’s contracts committee with a recommendation as to whether it should approve the



6
  In these self-evaluations, Jones identified his ability to “build fast, strong relationships with physicians, hospital
administrators and their teams” as a strength. Jones I at Ex. 12 and 13. He noted that he “was part of the team
responsible for establishing a network of providers to gain CMS approval for statewide expansion.” Jones I at Ex.
13. He took credit for “gain[ing] key agreements” for Peoples Health and for “manag[ing] the growth and
maintenance of three markets.” Jones I at Ex. 17 and 19.

                                                            7
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 8 of 40



provider; and obtaining a signed contract with any providers approved by the committee for

contracting. Id.

       The deposition testimony and discovery responses provided by Breaux, Perez, and

Crowder—the other Contracting Specialists who consented to join this collective action—is

consistent with Jones’. In written discovery, Crowder and Breaux both described their primary

job duties as “contact[ing] physicians to try to recruit them to participate in PHN’s network.”

Breaux Disc. at Int. 6; Crowder Disc. at Int. 6. Likewise, Perez testified that during the “whole

time” she worked for Peoples Health, her “primary job responsibility” was “identifying

providers” in new markets and “recruiting them to join the Peoples Health network.” Perez

23:19-24:1. Hunt Graham supervised Jones, Breaux, Perez, and Crowder at all relevant times.

Graham 47:7-17.

       Like Jones, Breaux and Perez worked on Peoples Health’s effort to expand its operations

statewide by identifying physicians in new markets and recruiting them to join Peoples Health’s

network. Breaux. 31:1-34:19; Perez 17:25-18:5. As Breaux explained, this involved “help[ing]

with deficiencies,” “traveling looking for, you know, providers to fill those spots where we had

deficiencies,” and doing “prep to submit things to go to committee.” Breaux 33:8-25. Similarly,

Perez explained that “as Peoples Health was expanding, it was looking at where it had physicians

who were already part of network and where it needed physicians to join the network” because

“it needed to have an adequate network in order to be able to enter a market.” Perez 24:24-

25:20. Peoples Health would let the Contracting Specialists know where it had deficiencies in its

network and their job involved trying to find providers to contact in those areas and meeting with

them to “sell them on the benefit of” joining the network. Perez 25:8-20 and 25:25-26:17.




                                                 8
     Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 9 of 40



       With respect to helping with deficiencies, the Contracting Specialists were required to

“research[] providers in different areas” and then “com[e] up with a plan” with their supervisor

as to “who we were going to target.” Breaux 35:14-36:5, 40:4-42:16. Breaux’s market was the

southeast part of Louisiana, but she testified that she “did the whole rest of the state,” too.

Breaux 36:6-12. Whereas, Perez testified that she initially focused on recruiting providers in

North Louisiana to join the network, but when that proved difficult because of their unfamiliarity

with Peoples Health, she focused her efforts on the Lafayette area. Perez 19:4-12.

       As Jones explained, and as Breaux acknowledged, the Contracting Specialists usually

were the “primary point of contact” with providers for contracting discussions. Breaux at 48:3-

8; Jones I 98:19-99:3. When they traveled, the Contracting Specialists typically met with

providers alone. Breaux 55:19-60:12; Perez 22:18-21. They would determine which providers

to meet with based on their judgment of their level of interest in joining the network. Perez

28:11-29:2.

       After targeting a provider and gathering information about them, the Contracting

Specialists would prepare a “cover sheet” including a recommendation as to whether Peoples

Health should approve the provider joining its network. Breaux 44:2-46:2. As Perez explained,

it was her “responsibility to collect information about [the provider’s] practice and other

information to make a recommendation to the contracting committee as to whether to have [that]

particular provider or group join the network.” Perez 29:17-24. The Contracting Specialists

would discuss their recommendations with their supervisors who also would give input before

making a recommendation to Peoples Health’s contracts committee. Breaux 44:2-46:2; Perez

30:5-18. Once the contracts committee approved a contract with the provider, the Contracting

Specialists facilitated the communications to put the contract in place. Jones I 67:13-69:20.



                                                  9
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 10 of 40



                   ii. Manager of Ancillary Contracting: Hall.

       Peoples Health hired Connie Hall to perform ancillary services contracting. Hall 25:15-

17. Hall advanced within the company and Peoples Health promoted her from Contracting

Specialist to Sr. Contracting Specialist and, ultimately, to Manager of Ancillary Contracting,

which is the position she holds presently and held at all times pertinent to this lawsuit. Id. 52:23-

53:4, 64:6-7, 65:17-21. As the Manager of Ancillary Contracting, Hall’s annual salary is

$95,799.22. Thompson at ¶37.

       When Peoples Health promoted Hall, she received management training, including

training on the process for evaluating employees’ performance. Id. 83:9-84:15. In her

managerial role, Hall supervises two employees: a Contracting Specialist and a Contracting

Coordinator. Id. 80:15-81:13; Thompson at ¶18b. Hall works with the employees she

supervises “daily” and sits with them “on a very routine basis just to keep them in the loop or try

to make sure they are educated on [Peoples Health’s] contracts and the things like that.” Hall

74:5-20. In addition to working closely with her subordinate employees and providing them

with information needed to perform their job, Hall evaluates their performance on an annual

basis. Id. 88:8-89:1; Thompson at ¶18b. In doing so, she rates them and understands that her

ratings have a direct impact on their compensation. Hall 88:8-89:1. Although Hall has not had

occasion to take disciplinary action against the employees she supervises, she understands that

she has responsibilities in that regard and can make recommendations to her immediate

supervisor about how to handle employee performance problems. Id. 76:4-79:22.

       Hall also participates in interviewing new applicants for hire and admits that she has

made recommendations to transfer and promote employees, which have been accepted, even

over her immediate supervisor’s objection. Id. 134:11-24 (Hall attended the interview of Teree



                                                 10
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 11 of 40



Pennartz), 136:5-140:9 (Janice Ortego accepted Hall’s recommendation to transfer Gina Austin

over Anthony Bonck’s objection), 141:8-144:8 (Hall supported Jennifer Nuss’ request for a job

transfer), and 144:18-146:3 (Hall interviewed Amy Dinette and recommended her for hire).

       In addition to supervising other members of the Network Development Department

responsible for contracting providers of ancillary services, Hall performs contracting-related

work herself. Unlike the other Contracting Specialists, Hall claims that she infrequently

identifies new providers to join Peoples Health’s network. Id. 69:2-70:4; 100:14-101:22.

Instead, she typically receives and responds to letters from providers expressing interest in

joining Peoples Health’s network or requesting approval to provide additional services to

Peoples Health’s members. Id. Upon receiving such a request, Hall will gather information

relating to it, formulate a recommendation, and attend the contracts committee meeting to

present the recommendation and answer any questions. Id. 36:20-22, 37:23-38:19, 39:20-40:1,

179:21-180:1; 180:8-16. Hall admits that she is the “subject-matter expert” at Peoples Health on

contracting for ancillary services and is the only ancillary services manager who attends the

contracts committee meetings. Id. 180:22-25. Hall also admits that the contracts committee

sometime agrees with her recommendations with respect to contracting for such services. Id.

38:20:22. Hall has the authority to negotiate rates with providers as long as the rate she

negotiates is less than one hundred percent of the rate payable by CMS and admits that she has

exercised that authority. Id. 43:7-18. Hall confirmed that her interactions with her immediate

supervisor are “very minimal.” Id. 55:18-20.

       Unlike the other Contracting Specialists, Hall also performs some responsibilities that the

Provider Relations Department typically handles. Id. 124:11-125:23. The Provider Relations

Department typically interfaces with, liaises with, educates, and troubleshoots problems that



                                                11
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 12 of 40



providers experience after they contract with Peoples Health. Id. In this regard, Hall testified

that for approximately 50 ancillary service providers that operate nationally she would work

“with those providers when they had any types of issues that they reported from claims to

authorizations, or any appeals that they needed to get updates on, or any amendments that needed

to be done. Anything.” Id. and 126:12-18.

                  iii. Operations Specialist: Branch.

       Branch started working for Peoples Health handling Provider Relations Support for the

Network Development Department on March 20, 2006. Branch 25:8-22. Shortly thereafter,

Peoples Health promoted her to Network Development Project Coordinator. Id. 27:7-28:9. By

2009, Branch’s job title had changed again to Network Development Project Manager. Id.

29:11-18. In that role, she “worked alongside of different teams with the Network Development

Department” and earned more than $50,000 a year. Branch 31:14-15; Thompson at ¶37. She

would “sit with people and listen to their overview of their position, how they did things, and

look for opportunities.” Id. 31:19-22. When management identified an issue that needed to be

resolved, she was the “point person to work with the departments and whoever those subject

matter experts were in the department to figure out how we were going to meet the need.” Id.

32:25-33:3.

       Branch assumed the Operations Specialist job title for the first time in 2011. Id. 41:11-25.

Although her job title changed, Branch testified that “nothing changed at all” and her “role

stayed the same” as it had when she served as the Network Development Project Manager. Id.

41:1-11. Branch remained in the Operations Specialist role from 2011 until June 13, 2016. Id.

52:3-6. Throughout that time, her job duties remained generally the same. Id. 52:11-14.




                                                12
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 13 of 40



       Meg Courtney, Branch’s supervisor, testified that Branch’s Operations Specialist job was

project-based and that her primary role was to work on projects designed to improve processes

and increase efficiencies. Courtney 17:21-18:2. In this regard, Courtney testified that the

functions of an operations specialist were to “identify areas of improvement, work with five

different subgroups to develop improvements and efficiencies along the way in terms of work

processes amongst our subdepartments in network development and within other departments

throughout the company.” Id. 11:12-22. Consistent with this, Branch described her “primary

role” as Operations Specialist as “maintain[ing] relationships with all areas in Network

Development” and “liais[ing] with those departments and the staff within those departments.”

Branch 74:11-19. In her discovery responses, Branch described her “primary duties” as follows:

       The Operations Specialist position is a mix of recurring tasks and responsibilities
       to support assigned Network Development sub-departments with needs, as they
       arise. The scope of the position was generalized to: supporting and meeting with
       the assigned Network Development sub-departments and their teams, reviewing
       current activity and assessing need, making recommendations to change
       current processes or creating new processes, creating strategies to remediate
       need, and executing approved strategies under the direction of the sub-department
       managers, the Network Development Operations Manager, and the Senior Vice
       President of Network Development. The Operations Specialist’s duties are
       considered office or non-manual work. Branch Disc. at Int. No. 8. [Emphasis
       added.]

       Branch’s role required her to identify procedural deficiencies and then “decide if it was

something we could change.” Id. 77:21-78:16. Branch admits that she would take it upon

herself to recommend solutions to her immediate supervisor to problems she identified. Id.

80:21-81:6. She admits that she “absolutely” made recommendations to management that were

accepted and that Peoples Health implemented some of her recommendations. Id. 83:9-12 and

81:13-16. Once management accepted those recommendations, Branch was responsible for

training others on the newly implemented processes and procedures. Id. 83:20-25.



                                                13
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 14 of 40



       One project that Branch spent significant time working on was the re-write of the

specifications of Peoples Health’s proprietary software system, ProviderTrak. ProviderTrak is a

software system designed to automate the process relating to contracting providers. Id. 118:16-

18. Initially, ProviderTrak did not serve its purpose. Id. 121:13-16. Peoples Health assigned

Branch to work with another employee, Michelle Menough, to improve the software by making

it something effective and efficient. Id. 121:17-24. This task involved “streamlining” processes

to “reduce the time” it took to contract a provider by “removing the inefficiencies.” Id. 121:24-

126:18.

       Other projects Branch worked on to improve efficiencies and streamline processes

included developing a Provider Relations database and abbreviating the process for creating

Health Service Delivery tables. Id. 136:15-25, 180:18-181:25. Branch conceived of the “idea”

to create a Provider Relations database shortly after she joined Peoples Health “because of a

need that [she] saw working with the Provider Relations Department.” Id. 137:9-11. The

purpose of the database was to enable Peoples Health to track its communications with providers

after it contracted with them. However, “it never got off the ground.” Id. at 139:14-17. Meg

Courtney “revived it” in 2014. Thereafter, Branch worked on it and her work “was the exact

same as the ProviderTrak rewrite. It just had a much smaller footprint.” Id. at 142:10-143:12.

       In addition to the foregoing projects, Branch had responsibilities relating to assisting

Peoples Health with its efforts to evaluate the adequacy of its provider network. Specifically,

Branch used the GeoNetworks and Quest software systems to enable Peoples Health to analyze

the adequacy of its provider network and to identify any deficiencies. Id. at 104:13-114-25.

Twice a year, she would create Health Service Delivery (“HSD”) tables, which reflected

information about network adequacy, for Peoples Health to supply to CMS. Id. at 104:13-114-



                                                14
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 15 of 40



25. Additionally, as Peoples Health sought to expand its membership statewide, she would use

the software to help analyze the adequacy of Peoples Health’s network in specific markets

throughout the state. Id.

                  iv. Pharmacy Part D Specialist: Romero.

       Romero started working for Peoples Health in March 2005. Romero 32:22-25. From

2005 to 2012, she held a number of different jobs in the Network Development, Pharmacy, and

Compliance Departments, and Peoples Health promoted her multiple times. Thompson at ¶21.

In October 2012, Sean Kennedy, the Director of Pharmacy Operations, created a new position

called Pharmacy Part D Specialist. Romero 105:14-106:11. Romero applied for and received

the job. Id. She held it from January 25, 2013 until she resigned from Peoples Health on May

22, 2019, at which time she was earning more than $65,000 a year. Id. 108:17-109:1; Thompson

at ¶¶21, 37.

       Romero’s primary responsibility as a Pharmacy Part D Specialist was handling and

resolving prescription drug events, or PDEs. Id. 188:21-24. When a Peoples Health member

fills a prescription at a pharmacy, Peoples Health may have responsibility for paying the

pharmacy for some or all of the cost of the prescription. When it does so, Peoples Health’s

Pharmacy Benefit Manager (“PBM”)—who at all times relevant to this lawsuit was CVS

Caremark—creates a PDE. Id. 179:14-182:5. The PDE effectively serves as a claim for

payment. Id. The PBM submits it to CMS on Peoples Health’s behalf. Id. CMS then either

approves the PDE or rejects it. Id. Approval of a PDE by CMS is confirmation that CMS agrees

Peoples Health should have paid to fill the prescription and that CMS agrees it should be treated

as a covered plan payment. Id. If CMS rejects a PDE, it notifies Peoples Health. Id.

Sometimes, CMS also approves PDEs, but flags them has having some sort of anomaly that



                                               15
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 16 of 40



Peoples Health must resolve. Id. 182:6-13. Romero spent most of her time resolving PDE

rejections and anomalies. Id. 183:5-14; 189:7-10. Ultimately, Romero’s objective was to ensure

that Peoples Health was “getting paid by CMS for claims it should be getting paid for and not

getting paid by CMS for claim that it shouldn’t be.” Id. 183:15-20.

       To resolve PDEs, Romero would review reports received from the PBM identifying all of

the rejected PDEs and providing information about the reason for the rejection. Id. 190:13-

199:24. There are myriad reasons CMS may reject a PDE. However, the most common reasons

are plan-to-plan (or P-to-P) rejections, Low Income Subsidy rejections, and date of death

rejections. Id. 193:21-25, 205:5-210:1, 219:24-222:6.

       Plan-to-plan rejections occur when CMS rejects a PDE because it finds that Peoples

Health was not responsible for paying for the prescription drug because a member left Peoples

Health’s plan and went to another plan that should have paid for the drug. Id. 193:21-194:25. In

those instances, Romero was responsible for ensuring that Peoples Health received payment

from the other plan and for determining the reason for any differences between the amount

Peoples Health paid and the amount the other plan reimbursed it. Id. 196:24-199:18.

       Low Income Subsidy rejections occur when CMS rejects PDEs due to concerns about a

member’s eligibility for the subsidy. Id. 205:5-210:6. These rejections are “immediately

actionable,” meaning that CMS expects Peoples Health to resolve them quickly and in a limited

time. Id. 207:1-3. When CMS rejected PDEs on this basis, Romero was required to investigate

the reason for the rejection and to confirm with respect to each whether CMS’ rejection was

proper. Id. 208:21-25. She also was required to determine what steps, if any, Peoples Health

needed to take to correct any errors. Id. 208:25-209:1.




                                               16
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 17 of 40



       Date of death rejections occur when a pharmacy fills a prescription after a member’s date

of death. Id. 219:24-222:6. When those rejections occurred, Romero was responsible for

investigating them to determine whether CMS’ rejection was proper and, if not, to identify the

reason why and correct it so Peoples Health could resubmit the PDE. Id.

       Through her work resolving PDEs and investigating anomalies, Romero ensured that

Peoples Health was receiving compensation from CMS when it was owed and, as importantly,

was not receiving compensation that was not owed. She also ensured that the data Peoples

Health supplied to its actuaries for their use in preparing Peoples Health’s annual bid to CMS

accurately reflected the amount Peoples Health was obligated to pay for its members’

prescription drugs. Id. 223:14-224:19. In this regard, Romero acknowledged that Peoples

Health pays hundreds of millions of dollars of prescription drug claims each year and that her

efforts resolving PDEs resulted in a reduction of CMS rejections. Id. 280:15-282:7.

       Romero agrees that her Pharmacy Part D Specialist role required her to be a problem-

solver, to analyze data, and to ensure the integrity of Peoples Health’s data. Id. 246:2-247:19;

278:14-24. She admits that she was the “subject matter expert” at Peoples Health for PDE

submissions, rejection resolution, retractions, and adjustments. Id. 250:2-22. She also admits

that she worked independently and only interacted with her direct supervisor, Sean Kennedy, on

a limited basis. Id. 257:2-260:10. Indeed, she performed her work so independently that she

testified that she was unsure that Kennedy could do her job in her absence. Id. 279:16-24.




                                                17
          Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 18 of 40



    II.     LAW AND ARGUMENT.7

               a. Peoples Health properly classified all Plaintiffs as exempt.

            The FLSA requires covered employers to compensate nonexempt employees at overtime

rates for time worked in excess of statutorily defined hours, but exempts employees occupying

“bona fide executive, administrative, or professional” positions from its overtime requirements.

29 U.S.C. §§ 207 and 213(a)(1). Whether an employee is exempt from the overtime

compensation requirement is primarily a question of fact, but the ultimate issue is a question of

law. Cheatham v. Allstate Ins. Co., 465 F.3d 578, 584 (5th Cir. 2006); Lott v. Howard Wilson

Chrysler-Plymouth, Inc., 203 F.3d 326, 330-31 (5th Cir. 2000). In deciding this legal question,

the Supreme Court has instructed that exemptions are “as much a part of the FLSA’s purpose as

the overtime-pay requirement” and that courts “have no license to give the exemption anything

but a fair reading.” Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134, 1142 (2018).8

                        i. Jones, Breaux, Perez, Crowder, Branch and Romero were
                           administratively exempt.

            An employee is administratively exempt if:

               1. His employer compensates him on a salary or fee basis at a rate of not less than
                  $455 per week;




7
  Summary judgment is proper when there is no genuine dispute as to any material fact and the moving party is entitled
to judgment as a matter of law. Fed. R. Civ. P. 56(a). As the moving party, Peoples Health need only point out the
absence of evidence supporting the nonmoving party’s case – it “need not negate the elements of the nonmovant’s
case.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(emphasis in original); Celotex Corp. v. Catrett,
477 U.S. 317, 323 (1986). The burden then shifts to Jones to “make a showing sufficient to establish the existence of
an element essential to that party’s case[.]” Celotex, 477 U.S. at 322-23. If he fails, “there can be no genuine issue as
to any material fact since a complete failure of proof concerning an essential element of the nonmoving party’s case
necessarily renders all other facts immaterial.” Id. Jones “must do more than simply show there is some
metaphysical doubt as to the material facts.” Matushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986). He cannot rest on his allegations and denials; he must provide significant probative evidence that would
enable a jury to return a verdict in his favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).
8
  A number of the cases cited by Peoples Health were decided before Encino and state that courts must presume that
employees are non-exempt and to “narrowly construe” the FLSA’s exemptions. Encino rejected that standard and,
in that regard, expressly overruled the cited cases on that point.

                                                           18
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 19 of 40



           2. His primary job duty involves the performance of office or non-manual work
              directly related to the management or general business operations of the employer
              or its customers; and

           3. His primary duty includes exercising discretion and independent judgment with
              respect to matters of significance.

29 C.F.R. § 541.200(a).

       The term “primary duty” means the principal, main, major or most important duty that

the employee performs. 29 C.F.R. § 541.700(a). Notably, nothing in the regulations “requires

that exempt employees spend more than 50 percent of their time performing exempt work.

Employees who do not spend more than 50 percent of their time performing exempt duties may

nonetheless meet the primary duty requirement if the other factors support such a conclusion.”

29 C.F.R. § 541.700(b).

       The phrase “directly related to the management or general business operations” refers to

the type of work performed by the employee. To meet this requirement, an employee must

perform work directly related to assisting with the running or servicing of the business, as

distinguished, for example, from working on a manufacturing production line or selling a

product in a retail or service establishment. 29 CFR 541.201.

       In general, the exercise of discretion and independent judgment involves the comparison

and the evaluation of possible courses of conduct, and acting or making a decision after

considering the various possibilities. 29 C.F.R. § 541.202(a). The DOL regulations instruct

courts to apply the phrase “discretion and independent judgment” in the light of all the facts

involved in the particular employment situation in which the question arises. 29 C.F.R. §

541.202(b). Factors to consider when determining whether an employee exercises discretion and

independent judgment with respect to matters of significance include, but are not limited to:




                                                19
      Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 20 of 40



      •   whether the employee has authority to formulate, affect, interpret, or implement
          management policies or operating practices;
      •   whether the employee carries out major assignments in conducting the operations of the
          business;
      •   whether the employee performs work that affects business operations to a substantial
          degree, even if the employee’s assignments are related to operation of a particular
          segment of the business;
      •   whether the employee has authority to commit the employer in matters that have
          significant financial impact;
      •   whether the employee has authority to waive or deviate from established policies and
          procedures without prior approval;
      •   whether the employee has authority to negotiate and bind the company on significant
          matters;
      •   whether the employee provides consultation or expert advice to management;
      •   whether the employee is involved in planning long- or short-term business objectives;
      •   whether the employee investigates and resolves matters of significance on behalf of
          management; and
      •   whether the employee represents the company in handling complaints, arbitrating
          disputes or resolving grievances.

Id.

          The exercise of discretion and independent judgment implies that the employee has

authority to make an independent choice, free from immediate direction or supervision. 29

C.F.R. § 541.202(c). However, employees can exercise discretion and independent judgment

even if their decisions or recommendations are reviewed at a higher level. Id. Thus, the term

“discretion and independent judgment” does not require that the decisions made by an employee

have a finality that goes with unlimited authority and a complete absence of review. Id. The

decisions made as a result of the exercise of discretion and independent judgment may consist of

recommendations for action rather than the actual taking of action. Id. The fact that an

employee’s decision may be subject to review and that upon occasion the decisions are revised

or reversed after review does not mean that the employee is not exercising discretion and

independent judgment. Id.




                                                 20
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 21 of 40



                          1. The Contracting Specialists (Jones, Perez, Breaux, and
                             Crowder) were administratively exempt.

       There is no genuine dispute that Peoples Health paid all of the Contracting Specialists on

a salary basis of at least $455 per week or that their primary job duty involved office and non-

manual work relating to building and maintaining a network of health care providers to render

services to Peoples Health’s members. Thompson at ¶18a; Jones Disc. at Int. 8 (admitting that

the Contracting Specialist role involved office or non-manual work). Moreover, the Court

should have no trouble concluding that their work directly related to Peoples Health’s general

business operations given that Peoples Health undisputedly could not do business without a

network of providers to render services to its members. See, e.g., Branch 223:3-5; Hall 33:7-10;

Breaux 48:8-11. Lastly, the plaintiffs’ own descriptions of their work proves that their primary

job duties required them to exercise discretion and independent judgment about significant

matters.

       As stated above, employees who “carr[y] out major assignments in conducting the

operations of the business” and “perform[] work that affects business operations to a substantial

degree” generally exercise sufficient independence and discretion in their job to qualify for the

administrative exemption. 29 C.F.R. § 541.202(b). The Contracting Specialists are the primary

points of contact for Peoples Health in carrying out the major assignment of identifying and

recruiting the network of healthcare providers the company must have to conduct business. As

Jones explained, to “build the network,” the Contracting Specialists have to develop and execute

on “thoughtful well-planned strategy” and “establish credibility and trust.” Jones II 52:21-53:8;

Jones I at Ex. 11. Their work identifying, liaising with, networking with, and recruiting

providers affects Peoples Health’s business operations substantially because it informs the




                                                21
       Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 22 of 40



company’s ultimate decisions regarding which providers Peoples Health should seek to include

in its network and enables those contracts to come to fruition.

           The Contracting Specialists’ job duties are similar to those of employees in other

industries, which courts have found to be administratively exempt. For instance, in Andrade v.

Aerotek, Inc., 700 F. Supp. 2d 738 (D. Md. 2010), the plaintiff, a recruiter and account recruiting

manager for a staffing company, alleged that her employer misclassified her as administratively

exempt. Andrade, 700 F.Supp.2d at 740. The court disagreed and granted summary judgment

for the employer. Id. at 748. In doing so, the court noted that the plaintiff sourced, screened, and

interviewed prospective candidates; used tools to track communication with them; called and

arranged meetings with them; determined if the candidate would be a good fit; prepared

“submission statements” about the candidates for the account managers;9 and gave input about

the candidates. Id. at 741-744. The fact that the plaintiff did not have the power to make any

ultimate employment decisions or that supervisors reviewed her recommendations did not bar

application of the administrative exemption. Id. at 747-748. The court in Drake v. Aerotek, Inc.,

2016 U.S. Dist. LEXIS 1597 (W.D. Wisc. Jan. 7, 2016), reached a similar result, granted

summary judgment finding the plaintiff recruiter administratively exempt, and dismissed his

claims.

           In Hines v. Longwood Events, Inc., 2010 U.S. Dist. LEXIS 62259, *2 (D. Mass. June 10,

2010), aff’d sub nom. Hines v. State Room, Inc., 665 F.3d 235 (1st Cir. 2011), the plaintiffs sued

alleging that her employer had misclassified her as administratively exempt. The trial court

disagreed and granted summary judgment for the employer and the First Circuit affirmed. Hines,

2010 U.S. Dist. LEXIS 62259 at *27. There, the plaintiffs were sales managers who worked at

event venues. Id. at *3. They were responsible for cold calling lists of clients provided by their

9
    These submission statements are comparable to the “cover sheets” that the Contracting Specialists prepared.

                                                          22
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 23 of 40



employer and working with potential clients who contacted the venue on their own initiative. Id.

at *8. They would meet with the clients to assess their needs and persuade them to book their

event at the venue. Id. They were required to work within guidelines, but did not use scripts in

their client interactions. Id. Once they convinced a client to host an event at the venue, they

would have the client execute a contract with a supervisor’s approval. Id. The contracts were

form agreements. Id. After finalizing the contract, the plaintiffs would work closely with the

clients to plan the details and execute their event, managing the client’s expectations, and

reporting problems to management. Id. at *10.

       Based on this set of facts—including the fact that the plaintiffs had to determine how to

respond to individualized client concerns, how best to “pitch” the venue, and that they acted as

the “primary conduit” between the employer and the clients—the court found them

administratively exempt. Id. at *21-22. The fact that the plaintiffs had “no role in shaping

management policies,” “little ability to ‘negotiate’ contracts or obligate the defendants

financially without supervisory approval,” “could not deviate from defendants’ established

policies,” and “exercised no discretion in selecting prospective clients to approach,” were “not

dispositive” and did not defeat summary judgment. Id. at *23-24.

       In reaching it ruling in Hines, the court cited Reich v. John Alden Life Insurance Co., 126

F.3d 1 (1st Cir. 1997). In Reich, the court found an insurer’s marketing representatives—whose

job it was to “cultivate [an] independent agent sales force” to market its product—

administratively exempt notwithstanding that they received guidance about suggested points of

emphasis during an initial training period and at weekly sales meetings and that they had no

authority to approve or deny certain applications once submitted. Reich, 126 F.3d at 3-4. It

found the marketing representatives exercised sufficient independence and discretion by



                                                23
     Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 24 of 40



choosing which agents to contact, deciding which products to discuss with them, and relying on

their own knowledge to determine how to tailor proposals and to distinguish their employer’s

offerings from those of competitors. Id. at 13.

         Other courts also have found relationship building and networking activities to be

administratively exempt. See, e.g., Cue-Lipin v. Callanwolde Found., Inc., 1 F. Supp. 3d 1359,

1363 (N.D. Ga. 2014) (plaintiff exercised independence and discretion regarding significant

matters by soliciting new professional relationships, constantly communicating with clients, and

building client relationships and the administrative exemption was not inapplicable just because

she used tour scripts, form rental contracts, and was “mostly confined by a set pricing

schedule”). See also, Burton v. Appriss, Inc., 682 Fed. Appx. 423, 431-32 (6th Cir. 2017)

(noting that plaintiff exercised independence and discretion by “evaluating existing relationships,

renewing existing business, and developing a strategy to grow the relationship.”)

         Despite their arguments to the contrary, the Contracting Specialists played a vital role in

maintaining Peoples Health’s existing provider network and in the company’s effort to expand

that network to new markets. They were not automatons. They were business developers who,

before it was convenient to say otherwise in this lawsuit, trumpeted their successes and business

development wins. See, e.g., Jones I at Exs. 11, 12, 14, 17, and 19 and Jones II 53:1-8.

         Like the recruiters in Andrade and Drake, the Contracting Specialists sourced providers,

used tools to track communications with them,10 called and arranged meetings with them, made

judgments about the providers’ level of interest in joining Peoples Health’s network, and

prepared “cover sheets” containing input and recommendations for the contracting committee’s

consideration. Similar to the plaintiffs in Hines, the Contracting Specialists “pitched” Peoples


10
  All of the Contracting Specialists testified that they used ProviderTrak to track their communications with
providers. Indeed, that is a primary function of the software.

                                                         24
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 25 of 40



Health and served as the “primary point of contact” between Peoples Health and its provider

network at the contracting stage. As in Reich—as Jones attested—the Contracting Specialists

were required to develop strategy and to rely on their own knowledge and instincts to persuade

providers of the benefits of doing business with Peoples Health, even if they initially gave “no”

for an answer. Moreover, the fact that the Contracting Specialists did not have final decision-

making authority with respect to whether to contract with providers or independent authority to

negotiate contract terms does not render the administrative exemption inapplicable to them. Lott

v. Howard Wilson Chrysler-Plymouth, Inc., 203 F.3d 326, 331 (5th Cir. 2000) (“Final decision

making authority of matters of consequence is unnecessary.”) Based on the Contracting

Specialists’ own testimony and descriptions of their work, the Court should find that Peoples

Health properly classified all of them as administratively exempt.

                          2. Branch’s Operations Specialist position was administratively
                             exempt.

       In her Operations Specialist role, Peoples Health paid Branch a salary of more than

$455/week to perform office work. Thompson at ¶37. Her job, which required to her examine

processes and workflows to look for a means to improve efficiency—usually through software

improvements and workforce training—unquestionable related directly to Peoples Health’s

general business operations. Branch 74:16-19, 83:4-12, 83:20-25; Courtney 11:12-12-13. It

also is beyond any genuine dispute that Branch exercised independence and discretion regarding

significant matters in performing her job.

       In addition to explaining that employees generally exercise independence and discretion

in their job if they “carr[y] out major assignments in conducting the operations of the business”

and perform “work that affects business operations to a substantial degree, even if the




                                                25
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 26 of 40



employee’s assignments are related to operation of a particular segment of the business,” the

DOL regulations instruct that:

       [a]n employee who leads a team of other employees assigned to complete major
       projects for the employer (such as purchasing, selling or closing all or part of the
       business, negotiating a real estate transaction or a collective bargaining
       agreement, or designing and implementing productivity improvements)
       generally meets the duties requirements for the administrative exemption, even if
       the employee does not have direct supervisory responsibility over the other
       employees on the team. [Emphasis added.]

29 C.F.R. § 541.202(c). Branch’s job responsibilities fall squarely into the categories above.

       Branch’s role specializing in operations undoubtedly “affected” and involved

implementation of operating practices. Her work re-writing the ProviderTrak specifications

unquestionably was a “major assignment” relating to “designing and implementing productivity

improvements” for Peoples Health. As Branch herself admitted, multiple departments

throughout Peoples Health used ProviderTrak. She dedicated substantial time every week

working to improve the system’s efficiency. The result of her efforts affected the business

operations of multiple departments within the company and enabled them to better communicate

and “streamline” the process of contracting with the providers.

       A number of courts have recognized that work like Branch’s that is designed to improve

processes and create efficiencies qualifies as administratively exempt. See, e.g., Grupke v. GFK

Custom Research North America, 2015 WL 363589, *7 (S.D. N.Y. Jan. 28, 2015) (finding that

plaintiff exercised discretion and independent judgment where her duties included identifying

opportunities for improvements and implementing changes that increased efficiencies); Westman

v. Al Frank Asset Mgmt., 2013 WL 1729548 (C.D. Cal. April 8, 2013) (finding plaintiff to be

administratively exempt where, inter alia, she advised executives on improvements to systems

and billing processes that would increase efficiency, created internal workflows and processes,



                                                26
       Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 27 of 40



and trained others on same); Schreckenbach v. Tenaris Coiled Tubes, L.L.C., 2013 WL 178126,

*8 (S.D. Tex. Jan. 16, 2013) (“Plaintiff’s assignment to reformulate the scheduling system was

broad enough to qualify as work related to the general business operations of Tenaris, and of

substantial importance to management or operations.”); Fox v. Lovas, 2012 WL 692131, *7

(W.D. Ky. Mar. 2, 2012) (determining that plaintiff was “employed ‘in a bona fide

administrative capacity’” where “[f]inding and resolving errors” was plaintiff’s primary duty and

“a task left to her discretion and independent judgment”); Valles v. IBM, 2010 U.S. Dist. LEXIS

145344, *15-18 (C.D. Cal. May 6, 2010)11 (finding that plaintiff’s responsibilities “driving

problem determination, enforcing process compliance and recommending process

improvements” directly related to the general business operations of the employer’s customers

and that he exercised discretion by deciding how to manage outages, identifying deficiencies,

and suggesting improvements); Johnson v. Robert Bosch Tool Corp., 2008 U.S. Dist. LEXIS

80053, *113 (W.D. Ky. Oct. 7, 2008) (finding the plaintiff plant work administratively exempt,

in part, because his primary job duties involved analyzing problems and proposing solutions to

help improve efficiency).

            Moreover, the fact that most of Branch’s work was computer-based and that it required

her to input data, create documents, and generating reports does not preclude application of the

administrative exemption. See Paul v. UPMC Health System, 2009 WL 699943, *12 (W.D. Pa.

Mar. 10, 2009) (concluding that even though plaintiff’s “position may have largely involved the

entry of data, . . . she nevertheless had to exercise her own judgment in accomplishing that

task.”); DeWalt v. Greencroft Goshen, Inc., 902 F.Supp.2d 1127, 1134 (N.D. Ind. 2012) (finding

plaintiff to be exempt despite her assertion that she spent 40% of her time entering information

into the computer).

11
     This case applied California law, but noted that it parallels federal law.

                                                              27
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 28 of 40



       In the self-evaluation forms Branch furnished to Peoples Health to obtain pay raises and

in the resumes she provided to the company to receive promotions, she described herself as

someone who “conceptualized” and “blueprinted” efficiency improvements and as a “project co-

lead” under whose “oversight and direction” the ProviderTrak re-write kicked off. Branch Exs.

12 and 14. Branch now disclaims these representations. However, she cannot escape her own

admission that her role required “assessing need, making recommendations to change current

processes or creating new processes, [and] creating strategies to remediate need…” Branch

Disc. at Int. No. 8. She also cannot deny that she made recommendations and operational

changes that Peoples Health implemented or that she was required to use independent thought

and judgment in doing so. Based on Branch’s own testimony, the Court should find that Peoples

Health properly classified her as exempt.

                          3. Romero’s Pharmacy Part D Specialist position was
                             administratively exempt.

       Peoples Health paid Romero an annual salary of $68,296.65, which is substantially more

than $455 per week, and she performed office work. Thompson at ¶37. Her work resolving

PDEs related directly to Peoples Health’s general business operations by ensuring proper

payment to Peoples Health for PDEs and that the data Peoples Health used to make significant

financial decisions (including formulating its annual contract bid to CMS) was accurate. Romero

223:14-224:19, 280:15-282:7. As Romero’s own testimony established, she also exercised

independence and discretion in performing her work, which was significant to Peoples Health.

       Regarding independence, Romero testified that she rarely interacted with her immediate

supervisor, Kennedy. Id. 257:2-260:10. She acknowledged that she was a subject-matter expert

who did not need his input to perform her job duties. Id. 279:16-24. In fact, she testified that




                                                28
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 29 of 40



she worked so independently that she was unsure that Kennedy could even do her job in her

absence. Id.

       Regarding the exercise of discretion and independent judgment, Romero admitted that

when she received the CMS report identifying all rejected claims, it was her responsibility to

investigate the reason for the rejection and to “resolve” it. Id. 188:21-24. There were myriad

reasons CMS rejected PDEs and, although some reasons were more common than others, most

of them required Romero to perform independent work and to judge whether or not the rejection

was proper. Id. 208:21-25, 211:7-9, 215:17-216:6, 221:12-222:6. If she concluded it was, she

took no further action. She did not need to seek any input or approval from Kennedy. Id. 216:1-

16. Those decisions, which Romero made daily, financially impacted Peoples Health because—

based on Romero’s judgment alone—Peoples Health effectively was accepting CMS’ position

that it was ineligible for compensation on certain claims.

       Using her admitted ability to problem solve and analyze data, Romero was able to resolve

PDEs independently and to improve the integrity of the data upon which Peoples Health’s

actuaries relied when preparing the company’s annual bid to CMS. Id. 223:14-224:13; 246:2-

247:19; 278:14-24. These activities are precisely the sort that courts recognize involve the

exercise of independence and discretion. See, e.g., Crowe v. ExamWorks, Inc., 136 F. Supp. 3d

16 (D. Mass. 2015) (finding Clinic Quality Assurance Coordinators who worked for a company

that provided IME-related services administratively exempt because they exercised

independence and discretion in reviewing reports written by physicians to ensure their quality,

integrity and compliance with regulations); Zalewski v. PNC Fin. Servs. Group, 2008 U.S. Dist.

LEXIS 70026 (W.D. Pa. Feb. 4, 2008) (finding the plaintiff administratively exempt where her

job duties entailed “compiling required reports for filings and audits, analyzing balance sheets



                                                29
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 30 of 40



and income statements, verifying financial reports/data, and monitoring tens of millions of

dollars in investments for accuracy/compliance.”); McAllister v. Transamerica Occidental Life

Ins. Co., 325 F.3d 997 (8th Cir. 2013) (finding the plaintiff, a claims adjuster for a life insurance

company, administratively exempt because her job required her to problem-solve and to use

“good common sense judgment” even though her employer required her to follow detailed

manuals in her work.)

       Regarding the significance of her work, Romero admits she was responsible for ensuring

proper payment on Peoples Health’s hundreds of millions of dollars of paid prescription drug

claims. This undeniably was significant to Peoples Health.

       Based on Romero’s own testimony, it is apparent that she “carrie[d] out major

assignments in conducting the operations of [Peoples Health’s] business” and that she

“perform[ed] work that affect[ed] business operations to a substantial degree.” 29 C.F.R.

§541.202(b). She also considered herself to be an expert and unquestionably “investigate[d] and

resolve[d] matters of significance” to Peoples Health. Id. Considering the DOL guidance and

the germane case law, the Court should find that Peoples Health properly classified Romero as

administratively exempt.

                   ii. Hall’s combined administrative and executive duties qualify her as
                       exempt.

       The FLSA provides:

       Employees who perform a combination of exempt duties as set forth in the
       regulations in this part...may qualify for exemption. Thus, for example, an
       employee whose primary duty involves a combination of exempt administrative
       and exempt executive work may qualify for exemption. In other words, work that
       is exempt under one section of this part will not defeat the exemption under any
       other section.




                                                 30
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 31 of 40



29 C.F.R. § 541.708. This exemption addresses “the situation that exists when an employee does

not meet the primary-duty requirement of any individual exemption.” King v. Stevenson Beer

Distrib. Co., 11 F. Supp. 3d 772, 786 (S.D. Tex. 2004) (quoting IntraComm, Inc. v. Bajaj, 492

F.3d 285, 294 (4th Cir. 2007)). It is “a mechanism for cobbling together different exempt duties

for purposes of meeting the primary-duty test.” Id. Here, Hall’s combined administrative and

executive duties qualified her as exempt.

       The requirements of the administrative exemption are set forth in Section II(a)(i) above.

The executive exemption applies to any employee who (1) is paid at least $455 per week, (2)

whose “primary duty is management,” (3) who “customarily and regularly directs” at least two

other employees, and (4) who has hiring and firing authority, or whose suggestions about

promotion and termination are “given particular weight.” Chambers v. Sodexo, Inc., 510 Fed.

Appx. 336, 339 (5th Cir. 2013) (quoting 29 C.F.R. § 541.100). “Management” includes, but is

not limited to, interviewing, selecting, and training employees; appraising employees’

productivity and efficiency to recommend promotions or status changes; handling employee

complaints and grievances; and disciplining employees. 29 C.F.R. § 541.102. Courts have held

that “supervision of other employees is clearly a management duty” and that “[e]nsuring that

company policies are carried out constitutes the very essence of supervisory work.” Donovan v.

Burger King Corp., 672 F.2d 221, 226 (1st Cir. 1982) (internal quotation omitted); Reyes v. Tex.

Ezpawn, L.P., 459 F.Supp.2d 546, 557 (S.D. Tex. 2006) (quoting Donovan); Beauchamp v. Flex-

N-Gate, L.L.C., 357 F.Supp.2d 1010, 1017 (E.D. Mich. 2005) (same).

       Hall supervises two direct reports—a Contracting Specialists and a Contracting

Coordinator—while also performing duties similar to those of the Contracting Specialists

(though she has even more responsibility than most of them because of her subject-matter



                                               31
     Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 32 of 40



expertise in contracting ancillary services). Hall may argue that her contracting responsibilities

are primary. If the Court agrees, it should find that she qualifies for the administrative

exemption.12 However, Peoples Health contends that Hall’s role falls within the combination

exemption because she regularly performs both contracting and management responsibilities

with neither being primary. Regardless, most of Hall’s time is spent performing exempt tasks,

such as supervising and directing the work of her subordinate employees; receiving inquiries

from ancillary service providers and determining how to respond to them; and preparing

materials and recommendations to inform the decisions of Peoples Health’s contracts committee

when it considers how to respond to their inquiries. Hall 74:5-20, 36:20-40:1, 179:21-180:16.

In addition to the foregoing tasks that are ongoing and occur daily and weekly, Hall performs

annual evaluations of her subordinates’ job performance, interviews candidates for hire, and

recommends them for promotions and other job opportunities. Id. 88:8-89:1, 76:4-79:22,

134:11-24, 136:5-140:9, 141:8-146:3.

         Regarding the weight given to her input as a manager, Hall admits that Peoples Health

uses her performance evaluations to determine the pay raises for her subordinates and accepted

her recommendation to hire Amy Dinette. Id. 88:8-89:1, 144:18-146:3. She also admits that

Janice Ortego, the Senior Vice President of Network Development, accepted her

recommendation to transfer Gina Austin to a different position over the objection of her

immediate supervisor Anthony Bonck. Id. 1366:5-140:9.

         Hall’s recommendations relating to her contracting activities enjoy the same weight. Hall

admits that Peoples Health considers her the subject-matter expert for ancillary contracting. Id.

180:22-25. The members of its contracting committee look to her to provide information and to


12
  Hall’s job duties qualify her for the administrative exempt for the same reason the Contracting Specialists qualify
for that exemption and arguably the exemption apples with even greater force to her.

                                                         32
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 33 of 40



make recommendations (which she does in person at their meetings) as to how it should handle

contracting with ancillary providers. Id. 36:20-40:1, 179:21-180:16. Hall admits that the

committee has taken her recommendations. Id. 38:20-22.

       Based on Hall’s own description of her work, the Court should find that her combined

duties qualify her as exempt.

           b. Jones’ individual LWPA claim is not actionable as a matter of law.

       In addition to seeking to recover under the FLSA on his claim for allegedly unpaid

overtime, in the Complaint, Jones alleges that Peoples Health is liable to him under the LWPA

because it “refused to compensate him for his unpaid overtime work.” Doc. 1 at ¶86. However,

courts in this judicial district have “consistently held that the FLSA provides an exclusive

remedy for overtime violations.” Smith v. Ochsner Health Sys., No. 17-9899, 2018 U.S. Dist.

LEXIS 79822, *3 (E.D. La. May 11, 2018) (citing Smith v. Diamond Offshore Mgmt. Co., No.

03-2024, 2003 U.S. Dist. LEXIS 23345 (E.D. La. Dec. 23, 2003); Barrois v. Hilton Title, No. 96-

727, 1996 U.S. Dist. LEXIS 8172 (E.D. La. June 10, 1996)). Louisiana state courts have reached

the same conclusion. Odom v. Respiratory Care, Inc., No. 98-0263 (La. App. 1 Cir. 2/19/99),

754 So.2d 252, 256 (“[T]here is a distinction between an employer timely paying earned wages

for all hours worked, and an employer refusing to pay the extra wages and employee claims are

due on the hours he worked in excess of the statutory minimum. The payment of overtime

wages is clearly governed by the FLSA.”)

       In Ochsner, an FLSA misclassification case decided last year, Judge Milazzo found that

the plaintiff’s argument that he was entitled to pursue a claim for penalties under the LWPA

based on his employer’s alleged overtime violations “misse[d] the point” because the plaintiff

“would have no cause of action under state law but for the existence of the FLSA.” 2018 U.S.



                                                33
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 34 of 40



Dist. LEXIS 79822, *4. The same rationale applies here and the Court should reach the same

result. For, the same reasons other courts in this judicial district consistently have held that

plaintiffs are not entitled to relief under the LWPA for FLSA violations, the Court should

dismiss Jones’ individual LWPA claim.

            c. Because Peoples Health acted in good faith to classify Plaintiffs, the two-year
               limitations period applies.

        The statute of limitations under the FLSA is two years, except in cases of willful

violations, in which it is three years. 29 U.S.C. § 255(a). Plaintiffs bears the burden of proving

willfulness. Cox v. Brookshire Grocery Co., 919 F.2d 354 (5th Cir. 1990). To do so, they must

provide evidence establishing that Peoples Health “knew or showed reckless disregard for the

matter of whether its conduct was prohibited by the [FLSA].” Johnson v. Big Lots Stores, Inc.,

604 F. Supp. 2d 903 (E.D. La. 2009) (quoting McLaughlin v. Richland Shoe Co., 486 U.S. 128,

133 (1988)). Plaintiffs cannot meet this burden by demonstrating that Peoples Health was

negligent or merely incorrect in its classification, or even by demonstrating that its actions were

unreasonable. Mireles v. Frio Foods, Inc., 899 F.2d 1407 (5th Cir. 1990) (negligent violation is

not willful); McLaughlin, 486 U.S. at 135 (incorrect assumption that a pay plan complied with

the FLSA was not willful); Id. at 135 n.13 (even unreasonableness is not sufficient to establish a

willful violation).

        If an FLSA plaintiff fails to provide evidence at the summary judgment stage from which

a reasonable jury could conclude that the defendant acted willfully, entry of summary judgment

on this issue is proper. See, e.g., Valcho v. Dallas County Hosp. Dist., 658 F. Supp. 2d 802 (E.D.

Tex. 2009) (granting summary judgment finding that the two-year limitations period applied

because plaintiff did not produce any evidence that would enable a reasonable jury to find that

defendant’s classifying her as exempt was a willful contravention of the FLSA); Burns v.

                                                 34
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 35 of 40



Blackhawk Mgmt. Corp., 494 F. Supp. 2d 427 (S.D. Miss. 2007) (summarily deciding that a two-

year statute of limitations period applied because the evidence showed that a Human Resources

employee evaluated plaintiff’s exempt status by comparing his job duties to the law after he

complained and concluded the company had properly classified his position as exempt).

       Here, even if Peoples Health violated the FLSA (which it did not), there is no evidence to

establish a willful violation. In contrast, the undisputed record evidence establishes that Peoples

Health made extraordinary and good faith efforts to ensure that it classified all Plaintiffs

properly. As Erin Thompson’s declaration establishes, before UHC acquired Peoples Health

(which is the period relevant to this inquiry), Peoples Health maintained an HR Department with

employees certified by organizations that specialize in HR compliance. Thompson at ¶10. It

maintained policies recognizing the FLSA’s requirements and stating the company’s intent to

comply with them. Id. at ¶23 and Ex. A4. It made individualized determinations as to whether

certain employees qualified as exempt based on their job duties and compensation. Id. at ¶24. It

also sought to insure that the job descriptions upon which it relied to make classification

determinations were accurate by maintaining policies and training on them and inviting

employees on an annual basis to give input regarding any needed changes to their job

descriptions. Id. at ¶25-26 and A6.

       Peoples Health had no reason to believe it misclassified Plaintiffs and none of them

complained that it had done so before they filed this lawsuit. Nor had any of them told Peoples

Health that they believed they were entitled to overtime compensation. Id. at ¶38. Because

Peoples Health can demonstrate its good faith effort to comply with the FLSA and Plaintiffs

cannot present evidence to the contrary, Peoples Health is entitled to judgment as a matter of law

finding the two-year statute of limitations applicable in this case.



                                                 35
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 36 of 40



           d. Liquidated damages are unavailable.

       Any employer who violates the overtime pay provisions in the FLSA is liable for “unpaid

overtime compensation . . . and an additional equal amount as liquidated damages.” 29 U.S.C. §

216(b). A court can, however, use its discretion to deny liquidated damages if the employer

“shows to the satisfaction of the court that the act or omission giving rise to such action was in

good faith and that he had reasonable grounds for believing that his act or omission was not a

violation of the [FLSA].” 29 U.S.C. § 260. The purpose of section 260 is to allow the court to

lessen the harshness of the liquidated damages provision by imposing merely compensatory

damages. Barcellona v. Tiffany English Pub, Inc., 597 F.2d 464, 468 (5th Cir. 1991). This is

because the FLSA “is designed and intended as a shield to protect the unwary and not as a sword

on which to impale an unsuspecting employer who is engaged in a business and honestly

exercises a reasonable effort in good faith to comply with all the required provisions of such

act.” White v. Beckman Dairy Co., 352 F. Supp. 1266, 1271 (W.D. Ark. 1973) (quoting Wirtz v.

Harrigill, 214 F. Supp. 813, 815 (S.D. Miss. 1963)).

       An employer can avoid liability for liquidated damages under the FLSA if it shows that it

“‘had an honest intention to ascertain what the Act requires and to act in accordance with

it’.” Johnson v. Big Lots Stores, Inc., 604 F. Supp. 2d 903, 926 (E.D. La. 2009) (quoting Dybach

v. State of Fla. Dept. of Corrections, 942 F.2d 1562, 1566 (11th Cir. 1991)). Moreover, courts

have refused to award liquidated damages where employers relied on a plaintiff’s job description

to determine whether to classify them as exempt, even when the plaintiff later denied that the

job description accurately reflected the tasks he performed. See, e.g., Astor v. United States,

79 Fed. Cl. 303 (Fed. Cl. 2007) (refusing to award liquidated damages on summary judgment

based on finding that the defendant acted “in ‘good faith’ or with ‘reasonable grounds for



                                                 36
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 37 of 40



believing’” that the plaintiffs were exempt in light of their job descriptions, although the

plaintiffs testified they were inaccurate). See also Rivera v. McCoy Corp., 240 F.Supp.3d 1150

(D. N.M. 2017) (refusing to award liquidated damages because the record evidence showed that

the defendant made an honest attempt to comply with the law, including by determining how to

classify the plaintiffs by referencing their job descriptions, even though they did not accurately

describe the job).

       As demonstrated by the record evidence, Peoples Health had an honest intention to

understand the FLSA’s requirements and to classify Plaintiffs properly based on that

understanding. Although Plaintiffs now claim their job descriptions did not accurately reflect

their work, Peoples Health acted reasonably in relying on those descriptions to determine

Plaintiffs’ exempt status. There is no evidence to prove—or even to suggest—that Peoples

Health misclassified Plaintiffs in a deliberate attempt to circumvent the purpose of the FLSA.

Accordingly, for the same reasons the court refused to award liquidated damages in Johnson,

Dybach, Astor, and Rivera, the Court should find that Plaintiffs are not entitled to recover

liquidated damages as a matter of law.

           e. The fluctuating workweek method applies to computing Plaintiffs’ damages.

       The appropriate methodology to determine the total amount of overtime pay owed in an

FLSA case is a question of law. Ransom v. M. Patel Enterprises, Inc., 734 F.3d 377 (5th Cir.

2013). The fluctuating workweek (“FWW”) method of calculating overtime is the correct

method to use when the employer and the employee have agreed that the employee will receive a

fixed weekly wage to work fluctuating hours. Blackmon v. Brookshire Grocery Co., 835 F.2d

1135 (5th Cir. 1988). In other words, when employees understand their employer will pay them

a fixed weekly salary to “work whatever number of hours were required to get the job done,”



                                                 37
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 38 of 40



then the court should use the FWW method to compute their damages if it ultimately concludes

their employer misclassified them. Blackmon, 835 F.2d at 1137. This agreement need not be in

writing. Ransom, 734 F.3d at 382.

       Using the FWW method to compute damages impacts both the regular rate and the

multiplier used to compute damages. The Fifth Circuit described “the correct method of

calculating unpaid overtime” using the FWW in Ransom as follows:

       Divide the actual hours worked each workweek into the fixed salary. Then, the
       overtime payment for that week is determined by multiplying all hours over 40 in
       the workweek by ½ the regular rate for that workweek. [Emphasis in original and
       internal citations omitted.]

       To determine whether the employer and employee agreed that the employer would pay

the employee a fixed weekly salary for all hours he worked in a week, courts may consider the

parties’ conduct. Singer v. City of Waco, 324 F.3d 813, 824 (5th Cir. 2003) (citing 29 C.F.R.

§778.108 (“We can determine how many hours the salary “is intended to compensate” by

examining what happens under the contract.”); see also Urnikis-Negro v. Am. Family Prop.

Servs., 616 F.3d 665, 681, n.8 (7th Cir. 2010) (“The existence of [a FWW] agreement . . . may be

inferred from the parties’ conduct.”); see also Monahan v. County of Chesterfield, 95 F.3d 1263,

1281, n.21 (4th Cir. 1996) (“[T]he existence of a clear mutual understanding under § 778.114

can be based on the implied terms of one’s employment agreement if it is clear from the

employee’s actions that he or she understood the payment plan in spite of after-the-fact verbal

contentions otherwise.”) The fact that a plaintiff testifies that she understood there would be

workdays longer than eight hours and that she accepted a fixed salary for fluctuating hours for

years without complaint evidences her understanding that her employer would pay her a fixed

salary for all hours worked. See, e.g., Valerio v. Putnam Assocs., Inc., 173 F.3d 35, 39 (1st Cir.

1999) (granting summary judgment finding the FWW method applicable because the plaintiff

                                                38
       Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 39 of 40



understood the workday may last longer than eight hours and “routinely worked without

complaint more than 40 hours per week without extra pay.”)

         In this case, all Plaintiffs understood that Peoples Health had classified them as exempt

and that they were receiving a salary. They understood this meant that they would receive the

same fixed amount of compensation every week no matter how many hours they were required

to put into the job. See, e.g., Hall 21:6-11, 21:21-22:2, 53:5-21; Perez 15:8-15; Breaux 18:6-13.

Peoples Health communicated to them through its policies that because of their exempt

classification they would “receive the same weekly salary regardless of hours worked,” they

were “not eligible for overtime,” and they were “expected to work as many hours as required to

perform the duties of the position.” Thompson at ¶¶24-29 and Ex. A4, A7, and A8. None of

them ever complained to Peoples Health that they believed they had earned overtime that it had

not paid to them. Thompson at ¶38. Accordingly, the Court should find that the FWW method

is appropriate to calculate any damages owed in this case.

III.     CONCLUSION.

         Based on the undisputed material facts supporting this motion, Peoples Health is entitled

to judgment as a matter of law dismissing all of Plaintiffs’ claims. Alternatively, if the Court

does not dismiss all of their claims, it should enter partial summary judgment finding that

Peoples Health acted in good faith in classifying Plaintiffs as exempt, such that the two year

statute of limitations applies to their claims and that Peoples Health cannot be liable for

liquidated damages as a matter of law. Finally, if the Court does not dismiss all claims, it should

find that the FWW method applies to calculating any overtime due to Plaintiffs.




                                                 39
    Case 2:17-cv-08817-JCZ-DMD Document 71-1 Filed 07/11/19 Page 40 of 40



                                           Respectfully submitted:

                                           ADAMS AND REESE LLP

                                           /s/ Elizabeth A. Roussel
                                           ELIZABETH A. ROUSSEL (#27943)
                                           SARA C. VALENTINE (#30773)
                                           4500 One Shell Square
                                           New Orleans, LA 70139
                                           Telephone: (504) 581-3234
                                           Facsimile: (504) 566-0210
                                           Counsel for New Orleans Regional Physician
                                           Hospital Organization, Inc., d/b/a Peoples Health
                                           Network



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 9, 2019, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to all

counsel of record.

                                           /s/ Elizabeth A. Roussel




                                              40
